DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the RCE filed on 12/14/2020.
Claims 1, 5, 6, 11, 15, 18, and 20 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
The previous objections and 112 rejections are hereby withdrawn due to amendments to the claims and specification.

Information Disclosure Statement
The information disclosure Statement(s) filed 12/15/2020 and 04/13/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/14/2020 with regards to the 101 rejection have been fully considered but they are not persuasive. 

Applicant argues #1 with regards to the 101 rejection:
The Office Action maintains rejection of claims 1 to 20 under 35 U.S.C. §101 as being allegedly directed to an abstract idea without significantly more. The Office Action (page 3) alleges that the pending claims " ... do not enable computers to operate more quickly or efficiently, nor do they solve any technological problem". The Applicant respectfully disagrees. 
Without acquiescing to the characterizations of the Office Action, the claims are amended without prejudice to clarify the claimed embodiments. The Applicant respectfully requests reconsideration based at least on the following reasons. 
Step 2A, Prong One: The Applicant submits the amended claims do not recite a judicial exception and are directed to eligible subject matter.
In particular, the amended claims are directed to improvements of a system where data structures underlying dynamically-configurable electronic tokens may be dynamically modifiable, thereby enabling, from a technical perspective, the provisioning of a dynamically-configurable electronic token that is flexibly modified at the point of use (see e.g., paragraph [00419], application as filed). For example, the data structures underlying the dynamically-configurable electronic token may be configured based on selected token data associated with a loyalty account corresponding to a location of an electronic device, such that interoperation with electronic data processes at transaction processing systems associated with locations may be maintained (see e.g., paragraph [00377], application as filed). The technological features recited in the amended claims are integral to the claimed subject matter. 
For at least the foregoing reasons, the amended claims recite eligible subject matter at Prong One of Step 2A.  

Examiners response:
Examiner respectfully disagrees, the Examiner fails to see how the claims are addressing a technical problem.  Modifying the data in a token based on the location is akin to Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), in which the steps in the Intellectual Ventures I v. Capital One Fin. Corp claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946 (MPEP 2106.05(f)).  Here the claims are collecting data related to the location, and manipulating the data in a dynamic token, akin to the 
Applicant argues #2 with regards to the 101 rejection:
Step 2A, Prong Two: Even if the subject matter of the amended claims is found to be directed to an abstract idea or judicial exception (which the Applicant does not concede), the Applicant submits that the amended claims are directed to patent eligible subject matter under Step 2A, Prong Two. 
The Applicant analogizes the amended claims with example claim 2 considered in Example 46 of Appendix 1 to the October 2019 Update regarding Subject Matter Eligibility. For example, the analysis of Example 46, claim 2, states: 
Using the information obtained via the judicial exception to take corrective action such that the monitoring component is operable to control the feed dispenser in a particular way is an "other meaningful limitation" that integrates the judicial exception into the overall livestock management scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception (Step 2A: No). The claim is eligible. [emphasis added]
As recited in amended claim 1, upon determining that a location of the electronic device corresponds to a location associated with a loyalty account, the processor: selects token data associated with the loyalty account of the plurality of loyalty accounts corresponding to the location of the electronic device; and configures the dynamically-configurable electronic token based on the selected token data. Accordingly, provisioning of the dynamically-configurable electronic token is flexibly conducted at the point of use by the electronic device (see e.g., paragraph [00419], application as filed). 
Further, as the amended claims recite routing the dynamically-configurable electronic token, generated from the token data corresponding to the location of the electronic device, for processing by an electronic data process at a transaction processing system associated with the loyalty account, the amended claims practically integrates the alleged judicial exception into system for provisioning dynamically-configurable electronic tokens for loyalty accounts corresponding to the location of the electronic device, and are directed to patent eligible subject matter under Step 2A, Prong Two. 
For at least the foregoing reasons, the Applicant submits that the amended claims are not directed to a judicial exception, or at least should be considered to include substantially more in view of the amended claims, because the amended claims recite subject matter rooted in providing, from a technical perspective, the provisioning of an electronic token that is flexibly configured by an electronic device at a location point of use. 
The amended claims are directed to patent eligible subject matter. Reconsideration and withdrawal of the rejections under 35 U.S.C. §101 are respectfully requested.  

Examiners response:

Examiner respectfully disagrees, the claims of the instant application are not akin to those of claim 2 if hypothetical example 46, in that in Example 46 the claims use the information obtained via the judicial exception to take corrective action such that the monitoring component is operable to control the feed dispenser in a particular way indicative of “other meaningful limitations” in that the claims Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), in which the steps in the Intellectual Ventures I v. Capital One Fin. Corp claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946 (MPEP 2106.05(f)), and there for the claims are directed towards an abstract idea.
For the reasons above, the 101 rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fail step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, 
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a device, method and non-transitory computer-readable medium.
Step 2A – Prong One (Do the claims recite an abstract idea?) - The idea is recited in the claims, in part, by:
provide output indicating that a dynamically-configurable token is in a transaction-ready state, where the dynamically-configurable token is associated with a plurality of loyalty accounts;
upon determining that a location corresponds to a location associated with a loyalty account;
select token data associated with the loyalty account of the plurality of loyalty accounts corresponding to the location; 
configure the dynamically-configurable token based on the selected token data; and
route the dynamically-configurable token, generated from the token data corresponding to the location, for processing by an electronic data process at a transaction processing system associated with the loyalty account.
The steps of provide output indicating that a dynamically-configurable token is in a transaction-ready state, where the dynamically-configurable token is associated with a plurality of loyalty accounts; upon determining that a location corresponds to a location associated with a loyalty account; select token data associated with the loyalty account of the plurality of loyalty accounts corresponding to the location;  configure the dynamically-configurable token based on the selected token data; and route the dynamically-configurable token, generated from the token data corresponding to the location, for processing by an electronic data process at a transaction processing system associated with the loyalty account under the broadest reasonable interpretation covers commercial or legal interactions (sales activities), in that the claims are directed to selecting, based on a location, token data associated with a plurality of loyalty accounts to be used to configure a transaction-ready token for processing presumably a transaction, but for the recitation of generic computer components.   That is other than reciting an electronic device, a processor, a transaction processing system, one or more output devices comprising at least one display, a data communication interface, machine-readable data, a user interface, and a non-transitory computer readable medium nothing in the claim elements are directed towards anything other than commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of an electronic device, a processor, one or more output devices comprising at least one display, a data communication interface, machine-readable data, a user interface, a transaction processing system, and a non-transitory computer readable medium.  The electronic device, processor, one or more output devices comprising at least one display, data communication interface, machine-readable data, user interface, transaction processing system, and non-transitory computer readable medium are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of mobile computers.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).  Modifying the data in a token based on the location is Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), in which the steps in the Intellectual Ventures I v. Capital One Fin. Corp claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims of Intellectual Ventures I v. Capital One Fin. Corp. were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946 (MPEP 2106.05(f)).  Here the claims are collecting data related to the location, and manipulating the data in a dynamic token, akin to the dynamic document, based on the location data collected, and then sending the token over the network, which is a routine functions of computers (MPEP 2106.05(d) buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  The specification does not provide any indication that the  electronic device, processor, one or more output devices comprising at least one display, data communication interface, machine-readable data, user interface, transaction processing system, and non-transitory computer readable medium are other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using an electronic device, a processor, one or more output devices comprising at least one display, a data communication interface, machine-readable data, a user interface, transaction processing system, and a non-transitory computer readable medium to perform the steps of provide output indicating that a dynamically-configurable token is in a transaction-ready state, where the dynamically-configurable token is associated with a plurality of loyalty accounts; upon determining that a location corresponds to a location associated with a loyalty account; select token data associated with the loyalty account of the plurality of loyalty accounts corresponding to the location;  configure the dynamically-configurable token based on the selected token data; and route the dynamically-configurable token, generated from the token data corresponding to the location, for processing by an electronic data process at a transaction processing system associated with the loyalty account amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the displaying (providing output via the one or more output devices) step falls to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claim 3 further defines the abstract idea by defining the type of data used to determine the location, similarly claims 4-8 further define the abstract idea. The use of a display screen and user interface in claim 2, the data communication interface in claim 9, and the distributed ledger in claim 10 is generally linking the use of the judicial exemption to a particular technical computing environment.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 9, 11, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaiah, et al. (US Patent Application Publication 20160071094), “Krishnaiah” in view of Bondesen, et al. (US Patent Application Publication 20150254635), “Bondesen”.
As per claim 1, Krishnaiah discloses:
An electronic device comprising: [0034]
at least one processor; 
one or more output devices comprising at least one display screen; [0070]
a data communication interface; and [0070]
stored, machine-readable data representing instructions configured to cause the at least one processor to: [0033]
configure the dynamically-configurable electronic token based on the selected token data; and see fig. 4, claim 9, [0017-0022], [0028],[0030], [0062] These dynamic tokens may replace the use of actual funding source information and customer information, such as credit card and other user information that are sent online to a merchant for transaction processing… In an embodiment, hybrid dynamic wallet tokens may be morphed with additional information based on the types of transactions to be performed and may be communicated over industry payment networks. This can be done using discretionary fields in the track 1 and 2 data sent to a terminal In addition more information can be relayed between parties using ISO 8583 Bitmap 2 or 3 (or any other transaction format with relevant data fields available)… In an embodiment, the information included with the wallet token may include user's preferences, user's loyalty accounts, user's routines, and/or other user related information… wherein the wallet token is generated based on one or more of a location, a time, a date, an identity of the another user, and an amount of the transaction.
via the data communication interface, route the dynamically-configurable electronic token, generated from the token data, for processing by an electronic data process at a transaction processing system associated with the loyalty account. see fig. 4, [0017], [0020-0022], [0028],[0030], [0062], Examiner notes that the Examiner relies on Bondesen below to teach dynamically-configuring an electronic token generated from the token data corresponding to the location of the electronic device, These dynamic tokens may replace the use of actual funding source information and customer information, such as credit card and other user information that are sent online to a merchant for transaction processing… At step 45, when the user device is tapped onto or otherwise communicates with a reader, track 1 and track 2 data may be built which also has the pay code and sent across to the reader… In an embodiment, hybrid dynamic wallet tokens may be morphed with additional information based on the types of transactions to be performed and may be communicated over industry payment networks. This can be done using discretionary fields in the track 1 and 2 data sent to a terminal In addition more information can be relayed between parties using ISO 8583 Bitmap 2 or 3 (or any other transaction format with relevant data fields available)… In an embodiment, the information included with the wallet token may include user's preferences, user's loyalty accounts, user's routines, and/or other user related information
Krishnaiah does not expressly disclose the following, Bondesen, however discloses:
provide via the one or more output devices an output indicating that a dynamically-configurable electronic token is in a transaction-ready state, where the dynamically-configurable electronic token is associated with a plurality of loyalty accounts; [0039], [0043], [0065] In some embodiments a single tokens could represent multiple accounts, such that when entering into a transaction the user may select the token (or digital wallet associated with the token) and select one of the one or more accounts associated with the token in order to allocate the transaction to a specific account. In still other embodiments, after selection of the token by the user the system may determine the best account associated with the token to use during the transaction (e.g., most cash back, most rewards points, best discount, or the like)… The generation of the token may occur at the time of the transaction or well in advance of the transaction, as a one-time use token or multi-use token…As illustrated by block 238, in some embodiments of the invention the limits on the tokens, users 2, payments devices 4, accounts, or the like may be edited as the business clients, retail clients, or the like (e.g., administers of the client) have changing needs related to controlling the transactions of the users…As illustrated by block 210, the shared tokens or access to the shared tokens may be distributed to the plurality of users 2. In some embodiments of the invention, the business client or retail client may again utilize a messaging system to send a notification message to the one or more users 2 illustrating how to join a collaborated group of users 2, and be allowed to the use the shared token for transactions.
upon determining that a location of the electronic device corresponds to a location associated with a loyalty account:  [0039-0040], [0109], [0124] In one aspect, the user location may be determined based on a location-determining device as described herein, such as a GPS device, an IP address, a WiFi signal triangulation, a merchant address in the transaction information, or other like location determination…In still other embodiments, after selection of the token by the user the system may determine the best account associated with the token to use during the transaction (e.g., most cash back, most rewards points, best discount, or the like)… Moreover, the tokens themselves, or the user accounts, individual users, digital wallets, or the like associated with the tokens, may have limitations that limit the transactions that the users may enter into using the tokens. The limitations may include, limiting the transactions of the user to a single merchant, a group of multiple merchants, merchant categories, single products, a group a products, product categories, transaction amounts, transaction numbers, geographic locations, or other like limits as is described herein… In some embodiments, the user computer systems 160, such as a payment device 4, or other devices, could include a data capture device that is operatively coupled to the communication device, processing device 164, and the memory device 166. The data capture device could include devices such as, but not limited to a location determining device, such as a radio frequency identification ("RFID") device, a global positioning satellite ("GPS") device, Wi-Fi triangulation device, or the like, which can be used by a user 2, institution, or the like to capture information from a user 2, such as but not limited to the location of the user
select token data associated with the loyalty account of the plurality of loyalty accounts corresponding to the location of the electronic device; and [0039-0043], [0109] In one aspect, the user location may be determined based on a location-determining device as described herein, such as a GPS device, an IP address, a WiFi signal triangulation, a merchant address in the transaction information, or other like location determination…In still other embodiments, after selection of the token by the user the system may determine the best account associated with the token to use during the transaction (e.g., most cash back, most rewards points, best discount, or the like)… Moreover, the tokens themselves, or the user accounts, individual users, digital wallets, or the like associated with the tokens, may have limitations that limit the transactions that the users may enter into using the tokens. The limitations may include, limiting the transactions of the user to a single merchant, a group of multiple merchants, merchant categories, single products, a group a products, product categories, transaction amounts, transaction numbers, geographic locations, or other like limits as is described herein… As such, before entering into a transaction, the user 2 may generate (e.g., create, request, or the like) a token in order to make a payment using the tokenization service 50, and in response the tokenization service 50 provides a token to the user and stores an association between the token and the user account number in a secure token and account database 52… The generation of the token may occur at the time of the transaction or well in advance of the transaction, as a one-time use token or multi-use token
the dynamically-configurable electronic token, generated from the token data corresponding to the location of the electronic device [0039-0043], [0109], [0124] In one aspect, the user location may be determined based on a location-determining device as described herein, such as a GPS device, an IP address, a WiFi signal triangulation, a merchant address in the transaction information, or other like location determination…In still other embodiments, after selection of the token by the user the system may determine the best account associated with the token to use during the transaction (e.g., most cash back, most rewards points, best discount, or the like)… Moreover, the tokens themselves, or the user accounts, individual users, digital wallets, or the like associated with the tokens, may have limitations that limit the transactions that the users may enter into using the tokens. The limitations may include, limiting the transactions of the user to a single merchant, a group of multiple merchants, merchant categories, single products, a group a products, product categories, transaction amounts, transaction numbers, geographic locations, or other like limits as is described herein… As such, before entering into a transaction, the user 2 may generate (e.g., create, request, or the like) a token in order to make a payment using the tokenization service 50, and in response the tokenization service 50 provides a token to the user and stores an association between the token and the user account number in a secure token and account database 52… The generation of the token may occur at the time of the transaction or well in advance of the transaction, as a one-time use token or multi-use token
It would have been obvious at the time the invention was filed to modify Krishnaiah with the ability to use the location of the user’s device to determine and select which account to use for a 

As per claim, 5 Krishnaiah discloses:
wherein the machine-readable data representing instructions are configured to cause the at least one processor to: generate the dynamically-configurable electronic token from the selected token data. [0017-0019], [0026], [0062-0063], In an embodiment, hybrid dynamic wallet tokens may be morphed with additional information based on the types of transactions to be performed and may be communicated over industry payment networks. This can be done using discretionary fields in the track 1 and 2 data sent to a terminal In addition more information can be relayed between parties using ISO 8583 Bitmap 2 or 3 (or any other transaction format with relevant data fields available) that will contain maps to additional transaction related data elements such as risk rating, fraud score, loyalty, user verification, payments/transaction profile of the customer etc. In another embodiment, a wallet token service provider, such as PayPal, Inc., may be provided and/or configured to issue the hybrid dynamic wallet tokens that are channel specific or channel agnostic providing a multitude of payment and non-payment information via one single token. In still another embodiment, a system or method may be provided to implement offline caching of encrypted wallet tokens in a mobile application.

As per claim 6, Krishnaiah discloses:
the machine-readable data representing instructions are configured to cause the at least one processor to: generate the dynamically-configurable electronic token in a format compatible for routing over a defined payment processing protocol. [0017], [0020-0022] In an embodiment, hybrid dynamic wallet tokens may be morphed with additional information based on the types of transactions to be performed and may be communicated over industry payment networks. This can be done using discretionary fields in the track 1 and 2 data sent to a terminal In addition more information can be relayed between parties using ISO 8583 Bitmap 2 or 3 (or any other transaction format with relevant data fields available)

As per claim 9, Krishnaiah discloses:
wherein routing the dynamically-configurable electronic token via the data communication interface comprises: transmitting the token via a point-of-sale device via a near-field communication, via a radio-frequency identification communication, via a short-range communication, via a Wi-Fi communication, or by displaying an image including encoded token data for scanning by the point-of-sale device. [0034], [0054] At step 11, a user may pass the wallet tokens to a merchant or other entity to process a transaction. For example, the user may pass a wallet token to the merchant for a $100 sale via various types of transaction instruments, such as a payment card, a mobile device, a desktop device, a wearable device, and the like, via various channels, such as NFC, BLE, PayCode, check in, MSR, EMV, and the like. At step 12, the merchant may then pass the wallet token received at the point of sale (POS) to the acquirer along with transaction information, such as the product or service purchased, the amount of purchase ($100), location, time, date of purchase, and any other information related to the purchase.

As per claims 11, 15, and 18; claims 11, 15, and 18 are directed towards a method and recites substantially similar limitations to those found in claims 1, 6, and 9, respectively.  Therefor claims 11-15, and 18 are rejected under the same art and rationale as claims 1, 6, and 9.  Furthermore, Krishnaiah discloses a method [Abstract].
As per claim 20, claim 20 is directed towards a non-transitory computer readable medium and recites substantially similar limitations to those found in claims 1.  Therefor claim 20 is rejected under .

Claims 2-4, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaiah in view of Bondesen in view of Ziat, et al. (US Patent Application Publication 20160358172), “Ziat”.
As per claim 2, Krishnaiah does not expressly disclose the following, Ziat, however discloses:
wherein providing the output indicating that a dynamically-configurable electronic token is in a transaction-ready state includes displaying on the at least one display screen a user interface element representative of the dynamically-configurable electronic token. [0043], [0060] At such an add secondary pass data step, such pass data from step 620 may enable device 100 to make the second payment scheme credential seem available to device 100 for use, such as through visual logos/icons and/or any other suitable user discernible data associated with pass 119a that may now be associated with the first payment scheme credential and the second payment scheme credential and credential descriptor information that may be provided to the user (e.g., via card management application 113b the presentation of that pass 119a may be provided as I/O output data 115o on I/O interface 114a).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Krishnaiah with the ability to display the credentials associated with the pass as taught by Ziat, doing so allows the user visually see discernable data associated with the pass pertaining to the credentials [Ziat, 0043, 0060].

As per claim 3, Krishnaiah does not expressly disclose the following, Ziat, however discloses:
wherein the determining the location of the electronic device is based on at least one of: GPS data associated with the electronic device, a network address of the electronic device, a network address of a network device with which the electronic device is connected, a network identifier of a network to which the electronic device is connected, and a merchant identifier received in a message from a merchant device. [0103] Communications component 106 may be configured to determine a geographical position of electronic device 100. For example, communications component 106 may utilize the global positioning system (“GPS”) or a regional or site-wide positioning system that may use cell tower positioning technology or Wi-Fi technology.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Krishnaiah with the ability to use GPS to determine the location of the user device as taught by Ziat, doing so allows the device to determine which credentials are available based on the GPS location [Ziat, 0067, 0103].

As per claim 4, Krishnaiah does not expressly disclose the following, Ziat, however discloses:
wherein selecting the token data comprises: selecting the token data associated with the loyalty account when the location of the electronic device corresponds to a location associated with a loyalty platform of the loyalty account. [0025], [0067] Each specific credential applet of NFC component 120 may be associated with a specific payment card that may be electronically linked to an account or accounts of a particular user. Various types of payment cards are suitable, including credit cards, debit cards, charge cards, stored-value cards, fleet cards, gift cards, loyalty cards, transit cards, and the like. The commerce credential of a specific payment card may be provisioned on electronic device 100 (e.g., as a credential of a credential supplemental security domain of NFC component 120) by issuing bank subsystem 370 for use in a commerce credential data communication (e.g., a contactless proximity-based communication 5 and/or an online-based communication 672o) with provider subsystem 200. Each credential may be a specific brand of payment card that may be branded by a particular payment network subsystem 360. Each one of payment network subsystems 360a and 360b may be a network of various issuing banks 370 and/or various acquiring banks that may process the use of payment cards (e.g., commerce credentials) of a specific brand…Selection of portion 811 d or 811 c may be operative to immediately select a particular credential associated with Pass A or Pass C, respectively…Therefore, interaction with single pass 119a via card management application 113b may enable a user to select a specific one of multiple credentials that may be represented by that single pass. As shown in FIG. 8B, credential 153a may be indicated by a “(D)” as the default credential for pass 119a in a given situation, yet the user may still be provided with an opportunity to select another credential associated with the same pass as credential 153a. In other embodiments (not shown), if provider subsystem 200 were only to support AID 155a of credential 153a but not AID 155b of credential 153b, then screen 190a may be operative to only include portion 811d but not portion 8110 with respect to pass 119a as no choice between credentials 153a and 153b would be supported by provider subsystem 200. In yet other embodiments, the geographical location of device 100 (e.g., in Canada or outside of Canada) and/or the type of communication between device 100 and provider subsystem 200 (e.g., NFC communication 5 or online communication 672o) may be operative to at least partially dictate what options may be presented to a user with prompt 811 of FIG. 8A, if any options may be available at all.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Krishnaiah with the ability to select loyalty accounts for use based on the location as taught by Ziat, doing so allows device to select a loyalty credential for use based on the location since certain credentials may not be made available for use by the user device in certain geographical locations [Ziat, 0067].

As per claims 12-14; claims 12-14 are directed towards a method and recites substantially similar limitations to those found in claims 2-4, respectively.  Therefor claims 12-14 are rejected under the same art and rationale as claims 2-4.  Furthermore, Krishnaiah discloses a method [Abstract].

Claims 7-8, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaiah in view of Bondesen in further view of Laracey (US Patent Application Publication 20150186871).
As per claim 7, Krishnaiah does not expressly disclose the following, Laracey, however discloses:
wherein the payment processing protocol defines a primary account number field, and wherein generating the token comprises: generating a masked primary account number for the primary account number field, the masked primary account number including: a first portion identifying a payment processing system associated with the dynamically-configured electronic token, and a second portion associated with the loyalty account. [0012-0014], [0015], [0057] During the customer registration process (and subsequently, during account update transactions), the customer may provide information about one or more loyalty or reward accounts that the customer wishes to make available via their mobile device. This account information may be stored in a database accessible to the transaction management system. For example, each loyalty account associated with a customer (e.g. via a user identifier and/or a specific mobile device identifier) may have account details and one or more rules or preferences associated with the use of the loyalty account… Pursuant to some embodiments, the NFC message does not utilize an actual payment account number--instead, a substitute account number is used (referred to herein as a "checkout token" or a "token")… For example, the first six digits of the checkout token may be used to identify the particular entity (such as the operator of a particular instance of the transaction management system pursuant to the present invention) to which the checkout token (and, in some embodiments, other transaction details) should be routed. For example, the checkout token may be formatted such that it appears to be a standard payment account number (or "PAN") with the first six digits acting as the bank identification number ("BIN") or issuer identification number ("IIN") or other routing number (e.g., as specified in ISO/IEC 7812, parts 1 and 2 or the like)… Further, in some embodiments, the checkout token may be formatted as a PAN and passed in a field of a message typically used for a PAN in a payment transaction (although as discussed herein, the checkout token may be formatted in other ways and included in other fields of a message).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Krishnaiah with the ability to use PAN data field to communicate the checkout token as taught by Laracey, so that the PAN can appear to contain a valid payment account number when it’s actually utilized to communicate other information like the bank identification number ("BIN") or issuer identification number ("IIN”), [Laracey, 0015-0016].

As per claim 8, Krishnaiah discloses:
wherein the payment processing protocol defines an expiry field, [see figs. 7 and 8, Exp Date]
Krishnaiah does not expressly disclose the following, Laracey, however discloses:
and wherein generating the token comprises: generating the second portion of the masked primary account number and an expiry value for the expiry field such that token data for identifying the loyalty account at the payment processing system associated with the dynamically-configured electronic token is split between the second portion of the masked primary account number and the expiry value. [0012-0014], [0015], [0057] During the customer registration process (and subsequently, during account update transactions), the customer may provide information about one or more loyalty or reward accounts that the customer wishes to make available via their mobile device. This account information may be stored in a database accessible to the transaction management system. For example, each loyalty account associated with a customer (e.g. via a user identifier and/or a specific mobile device identifier) may have account details and one or more rules or preferences associated with the use of the loyalty account… Pursuant to some embodiments, the NFC message does not utilize an actual payment account number--instead, a substitute account number is used (referred to herein as a "checkout token" or a "token")… For example, the first six digits of the checkout token may be used to identify the particular entity (such as the operator of a particular instance of the transaction management system pursuant to the present invention) to which the checkout token (and, in some embodiments, other transaction details) should be routed. For example, the checkout token may be formatted such that it appears to be a standard payment account number (or "PAN") with the first six digits acting as the bank identification number ("BIN") or issuer identification number ("IIN") or other routing number (e.g., as specified in ISO/IEC 7812, parts 1 and 2 or the like)… Further, in some embodiments, the checkout token may be formatted as a PAN and passed in a field of a message typically used for a PAN in a payment transaction (although as discussed herein, the checkout token may be formatted in other ways and included in other fields of a message).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Krishnaiah with the ability to use various data fields in an NFC message to communicate the checkout token as taught by Laracey, so that the PAN can appear to contain a valid payment account number when it’s actually utilized to communicate other information like the bank identification number ("BIN") or issuer identification number ("IIN”), [Laracey, 0015-0016].

As per claims 16 and 17; claims 16 and 17 are directed towards a method and recites substantially similar limitations to those found in claims 7 and 8, respectively.  Therefor claims 16 and 17 are rejected under the same art and rationale as claims 7 and 8.  Furthermore, Krishnaiah discloses a method [Abstract].

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaiah in view of Bondesen in view Hambleton, et al. (US Patent Application Publication 20150262180), “Hambleton”, in view of Chapman, et al. (US Patent Application Publication 20180225660 with priority to Provisional Application 62/455,510 filed 02/06/2017), “Chapman”.
As per claim 101, Krishnaiah discloses the account to be a loyalty account [0038],[0057-0059], [0084], Krishnaiah however does not expressly, Chapman however dies disclose the following:
wherein selecting the token data comprises: traversing a distributed ledger network to obtain the token data, see fig. 2, block 204, [0041], [0051] ([0033], [0041] of Provisional application 62/455,510), In a next step 204, the application server may retrieve the first block from the blockchain and update the digital payment token to generate an updated digital payment token based upon the confirmation message. The application server may query the database using the user identifying information to retrieve data records containing the address of the block where the digital payment token for the payor-user has been previously stored in the blockchain… In some implementations, the application server 103 may generate the data fields for a digital payment token (e.g., payor, payee, amount, date due, payment type) in response to data inputs received from a client device 109, via webpages presented by the webserver 101. And in some implementations, the application server 103 may receive the data fields for a digital payment token from a smart contract, whereby code of a smart contract may be generated by user and then added to a block of the blockchain, which, when executed, instructs the application server 103 to generate a digital payment token using payment data provided from the smart contract.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify the teachings of Krishnaiah with the ability to use a blockchain to store and retrieve data because distributed databases such as distributed ledgers ensure the integrity of data by generating a chain of data blocks linked together by cryptographic hashes of the data records in the data blocks [Chapman, 0003].
Krishnaiah however does not expressly disclose the following, Hambleton, however discloses:
the token data including one or more authorization keys associated with the account corresponding to the location of the electronic device. [0027-0028] wherein The payment token is configured with a payment credential and expiry date, and may also store one or more private cryptographic keys and corresponding public digital certificates. The payment credential may consist of a series of numbers, letters and/or symbols. The payment credential and private cryptographic key(s) are uniquely associated with the payment token by the financial institution that issued the payment token.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify the teachings of Krishnaiah to include the ability to have the secure payment token comprise data representing an identifier associated with one of a plurality of sources of transaction payment resources and a security key uniquely associated with said source of transaction payment resources and route the information to the appropriate financial institution as taught by Hambleton, in order to use a key to authenticate the transaction [Hambleton, 0013].
As per claim 19; claim 19 is directed towards a method and recites substantially similar limitations to those found in claim 10.  Therefor claim 19 is rejected under the same art and rationale as claim 10.  Furthermore, Krishnaiah discloses a method [Abstract].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salama, et al. (US Patent Application Publication 20150100495) discloses using keys to generate tokens with location information reflected in the keys [0076], and configuring and modifying tokens including loyalty accounts [0041].


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694


/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the earliest date for support for claims 10 and 19 is found in provisional application 62/534,359 filed 07/19/2017